                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 JOSE QUEZADA, on behalf of himself and all others                         DATE FILED: 5/25/2021
 similarly situated,

                               Plaintiff,                          1:21-cv-01413-MKV
                        -against-                               ORDER OF DISMISSAL
 CBS INTERACTIVE, INC.,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a Notice of Settlement from the parties informing the Court that

the parties have reached a settlement in principle [ECF No. 12]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court’s calendar if the Parties are unable to memorialize

their settlement in an agreement and as long as the application to restore the action is made by

June 24, 2021. If no such application is made by that date, today’s dismissal of the action is with

prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
                                                     __________________
                                                     __                _________
                                                                              ____
                                                                                 ____
                                                                                   ____
                                                                                      _________
Date: May 25, 2021                                   MARY YKKAY     VYSKOCIL
                                                               AY VYSYSKOCI
                                                                     YS        CIIL
      New York, NY                                          States
                                                     United S       District
                                                              tates Di strict Judge
                                                                     ist       Juddge
